WARD, Circuit Judge.
This is an appeal from an order of Judge Hazel, sitting in the District Court of the United States for the Western District of New York, denying plaintiffs’ motion for an injunction pendente lite restraining the defendant, Collector of Customs of the Ninth Customs District, from enforcing certain regulations of the Secretary of the Treasury in respect to automobiles, carriages, and other conveyances and personal baggage brought from Canada across the plaintiffs’ toll bridge over the Niagara river.
The only difference between this suit and that of the International Railway Company (273 Fed. 153), in which we have handed down an opinion, is that the plaintiffs in this suit operate no trolley cars across the bridge. For the reasons stated in the Case of the International Railway Company, the order is affirmed.